Citation Nr: 0312502	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the New Orleans Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 1999, the veteran testified at a hearing at the RO 
before a Member of the Board (Members of the Board are now 
titled Veterans Law Judges (VLJs)) who is no longer employed 
by the Board.  Generally, in such situations, the veteran 
would have the option of testifying at a new hearing before a 
different VLJ.  However, as the decision that follows is 
favorable, no new hearing is necessary, with regard to the 
issues granted.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law dos 
not indicate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  The veteran will be offered the opportunity 
for another hearing, if he so desires, with regard to the 
remaining issues.  

By May 2002 decision, the Board determined that new and 
material evidence, sufficient to reopen claims of service 
connection for sinusitis and "body fungus" had been 
submitted.  The Board then undertook additional evidentiary 
development of the foregoing issues as well as the issues of 
service connection for a low back, left knee, and neck 
disabilities.  The Board will decide the latter three issues 
below.  Although, the RO has not had the opportunity to 
review new evidence pertinent to these issues, as the Board's 
decision with respect to these issues is favorable, and lack 
of initial RO consideration of the evidence is neither 
necessary nor required.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003) (holding that the Board cannot review 
evidence prior to initial RO consideration of that evidence); 
but see Soyini, 1 Vet. App. at 546 (strict adherence to 
requirements in the law dos not indicate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

In his April 1997 claim, he requested either service 
connection or an increased rating for his "headaches."  It 
appears that service connection for migraines was originally 
granted by the RO in April 1946; however, by December 1947 
letter, the RO informed the veteran that, based on a two-week 
period of hospital observation and evaluation, the diagnosis 
of his service-connected migraine disability was being 
changed to a "nervous condition" and the same 10 percent 
rating was applied to the recharacterized disability.  As 
this issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  A left knee disability is shown to be related to the 
veteran's active service.

2.  A low back disability is shown to be related to the 
veteran's active service.

3.  A neck disability is shown to be related to the veteran's 
active service.




CONCLUSIONS OF LAW

1.  The veteran's left knee disability was incurred as a 
result of his active military service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  The veteran's low back disability was incurred as a 
result of his active military service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

3.  The veteran's neck disability was incurred as a result of 
his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the orthopedic disabilities, other than right knee 
disability, enumerated above.  The discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and June 2001 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, by June 2001 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service, VA, and private medical records, as well as a 
pertinent fee-basis medical examination report.  As the 
record shows that the veteran has been afforded a VA-funded 
medical examination in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini, supra; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background 

The veteran served in the Asia-Pacific Theater during World 
War II.  On January 1946 discharge medical examination, it 
was noted that the veteran injured his head and back in 1944.  
He was treated at a field hospital in New Guinea for 20 days.  

A January 1990 radiologic study indicated an impression of 
degenerative changes in the lumbar spine.

By February 1990 rating decision, the RO denied service 
connection for, in pertinent part, a back disability.  

A September 1990 service "buddy statement" indicated that 
the veteran fell into a stream and hit his head and neck on a 
coral rock.  According to the veteran's service comrade, he 
developed back trouble after that incident.  

A December 1993 radiologic report reflected an impression of 
mild cervical spondylosis.

The veteran submitted two buddy statements dated in March 
1997.  According to the first such statement, the veteran was 
a demolition expert, and it was recalled that the veteran 
fell onto coral in New Guinea injuring his head, neck, and 
back.  Apparently, he lost consciousness temporarily and 
could not stand up immediately after the fall.  During the 
remainder of service, the veteran sought treatment for 
problems with his head and back.  Also noted was an explosion 
that occurred during road construction, and the veteran 
complained of neck and back problems often following that 
incident.  A repeat buddy statement again indicated that the 
veteran fell onto coral in service in an attempt to rescue a 
soldier who had drowned.  A subsequent incident in Okinawa 
reportedly exacerbated the veteran's neck and back problems.  
While building a road and attempting to move a boulder, some 
dynamite exploded accidentally, and the impact blew him 12 
feet into some bushes.  

An April 1997 written statement from the veteran indicated 
that when attempting to rescue a missing soldier from a 
stream in New Guinea, he slipped and fell onto a rock, 
landing on his head, neck, and back.  He stated that he lost 
consciousness temporarily.  He stated that he visited "sick 
call" frequently after that incident because he "kept 
having problems."  In the fall of 1945, he indicated that 
while setting dynamite to blast rocks for a road construction 
crew, the dynamite exploded accidentally.  He was hit in the 
shoulder by flying rock fragments.  He stated that he fell on 
his back.  He stated that he experienced backaches and a 
fractured ankle as a result of that incident.

By May 1997 rating decision, the RO denied service connection 
for arthritis of the knees, back, and neck.  

November 1998 private medical records reflected that the 
veteran suffered from left lower extremity difficulty due to 
an injury during World War II.  

In July 1999, the veteran testified that his arthritis of the 
knees, low back, and neck resulted from a fall in service 
during a demolition explosion.  

August 1999 VA medical records reflected a diagnosis of 
arthritis of the left knee, right shoulder, neck, and low 
back.  

Another August 1999 diagnosis reflected degenerative joint 
disease of both knees.  

On February 2003 fee-basis medical examination, the examiner 
diagnosed cervical disc disease with degeneration and 
osteoarthritis with limitation of motion, osteoarthritis and 
degenerative disc disease of the lumbar spine, and post left 
knee total arthroplasty for osteoarthritis.  The examiner 
opined that based on a review of the record, it was at least 
as likely as not that the veteran's cervical, lumbar, and 
left knee arthritis resulted from his 1944 injury in service.

Law and Regulations 

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Discussion

According to the February 2003 fee-basis medical examination 
report and other VA and private medical records dated prior 
to that time, the veteran suffers from arthritic disabilities 
of the left knee, low back, and cervical spine.  As such, he 
suffers from current disabilities, an initial requirement for 
the granting of service connection.  See Gilpin, supra.

In addition to a current disability, in order for service 
connection to be granted, the evidence must demonstrate a 
nexus between such disability and service.  38 C.F.R. 
§ 3.303.  The February 2003 fee-basis medical examination 
report reflected a reasoned medical opinion indicating that 
the veteran's left knee, low back, and cervical spine 
disabilities resulted from a 1944 injury during service.  
Because there is a nexus between the foregoing disabilities 
and service, service connection for these disabilities is 
granted.  Id.  

In this case, the evidence weighing in favor of the veteran's 
claims of service connection for left knee, low back, and 
cervical spine disabilities and that weighing against these 
claims is at least in relative equipoise.  As such service 
connection for these disabilities must be granted.  
See38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Service connection for a left knee disability is granted.

Service connection for a low back disability is granted.

Service connection for a cervical spine disability is 
granted.


REMAND

The veteran was injured during World War II service.  

March 1945 service medical records reflected a diagnosis of 
acute, catarrhal, nasopharyngitis.  The January 1946 
separation medical examination report reflected normal skin.  
A right knee disability was not noted.

On January 1949 VA medical examination, the examiner noted a 
deviated septum.  However, no other ear, nose, and throat 
problems were noted.  No fungal infection of the skin was 
noted nor was a right knee disability.

On February 1952 VA medical examination, the veteran 
complained of itching and eruptions in the groin.  Although 
very mild chronic dermatitis of the axillary region was 
present on examination, the examiner stated that the skin was 
otherwise normal.  

In January 1990, he submitted a claim of service connection 
for, in pertinent part, "body fungus" and sinusitis.  By 
February 1990 decision, the RO denied service connection for 
these disabilities.

May 1990 VA medical records indicated a diagnosis of chronic 
otitis externa that was fungal in origin.  

A November 1990 radiologic study of the sinuses reflected a 
small retention cyst in the right maxillary sinus.  The rest 
of the study was normal.  

In May 1991, he complained of a rash in the groin and arms 
and both feet.  The diagnosis was tinea pedis and tinea in 
the groin.  

In December 1991, he complained of a rash on the neck, 
shoulders, and armpits.  He stated that he suffered this type 
of "fungal" infection since service.  The diagnosis was 
probable recurrent fungal infections.  

A December 1993 VA radiologic report indicated an impression 
of questionable maxillary sinusitis.  

October 1994 VA medical records reflected a diagnosis of 
chronic sinusitis.  

April 1998 medical records reflect complaints of a fungal 
infection on the left foot.  The veteran stated that he had 
such an infection "every year."  The diagnosis was tinea 
pedis.  

In November 1998, J. Passman, M.D., stated, in relevant part, 
that the veteran, by history, had a fungus infection of the 
feet since service in the South Pacific.   

In July 1999, he testified that he suffered from fungal 
infection of the feet groin, rectum, and ears, and noted that 
he suffered from such infections since service in New Guinea.  
As to his sinuses, he stated that he suffered constant 
headaches and sinus infections after an explosion in service.   

An August 1999 diagnosis reflected degenerative joint disease 
of both knees.  

A March 2001 list of "current problems" included chronic 
sinusitis, not otherwise specified, skin disorder, not 
otherwise specified, tinea nigra, dermatophytosis of the 
foot, non-specific skin eruptions, and allergic rhinitis.  
That month, he had his fungal medication refilled.  

The record does not contain nexus opinions regarding a right 
knee disability, sinusitis, and a dermatologic disability.  
The Board cannot render decisions regarding service 
connection for these claimed disabilities in the absence of 
medical opinions regarding the etiology thereof.

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to diagnose all disabilities 
of the right knee and to provide an 
opinion as to the etiology of any 
diagnosed disability.  Send the claims 
folder to the examiner for review.  The 
examiner is requested to review the 
entire claims file, paying particular 
attention to the January 1946 discharge 
examination report indicating that the 
veteran injured his head and back in May 
1944 and spent 20 days in a field 
hospital.  Also, the examiner should note 
the three "buddy" statements in the 
claims file dated in September 1990 and 
March 1997, as well as the veteran's own 
April 1997 statement.  They are to be 
found in the 1st of two volumes 
constituting the claims file.

2.  Make arrangements for a VA 
dermatologic examination to diagnose all 
skin disabilities and to provide an 
opinion regarding the etiology of any 
disability diagnosed.  Send the claims 
file to the examiner for review.

3.  Make arrangements for an appropriate 
VA medical examination to diagnose all 
disabilities of the sinuses and to 
provide an opinion regarding the etiology 
of any disability diagnosed.  Send the 
claims file for the examiner to review.  

4.  The veteran should be contacted to 
determine if he desires another travel 
board hearing, in light of the fact that 
the VLJ who held the prior hearing in 
1999 is no longer at the Board.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


